DRUMMOND. District Judge.
The jurisdiction of the circuit court, is founded upon the 11th section of the judiciary act of 1789 (1 Stat. 78). The clause “or the suit is between a citizen of the state where the suit is brought, and a citizen of another state,” would in the case of a several or joint and several contract authorize a suit against citizens of another state on their several liability, without joinder of citizens of the same state; but in the case of a joint contract where all jiarties must be joined, the mere omission to serve process on parties residing in the same state with the plaintiff would not confer jurisdiction. Such parties may at any time enter their appearance and the suit will be dismissed for want of jurisdiction.
See Louisville R. Co. v. Letson, 2 How. [43 U. S.] 556; Shields v. Barrow, 17 How. [58 U. S.] 141.